—Order, Supreme Court, New York County (Joan Madden, J.), entered on or about July 7, 1998, which, to the extent appealed from as limited by the brief, granted the cross motion of defendant United Pilots, Inc. for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
We agree with the motion court that even if defendant Anglim were considered an employee of defendant United Pilots, *216United Pilots would still not be answerable under the doctrine of respondeat superior for the conduct of Anglim about which plaintiff complains since Anglim was not acting within the scope of his employment when he struck plaintiff with his vehicle after leaving a social event (see, Lundberg v State of New York, 25 NY2d 467). We further find that in any event Anglim was not an employee of United Pilots. Concur — Sullivan, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.